DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The filing date of the present application is 02/11/2016.

Status of the Claims
Claims 1-11, 13-23 and 25-36 are pending; claims 1 and 13 are amended; claims 12 and 24 are canceled; claims 10, 11, 22 and 23 are withdrawn; and claims 35 and 36 are newly recited. Claims 1-9, 13-21 and 25-36 are examined below.

Information Disclosure Statement
The information disclosure statement (IDS) filed 12/08/2021 has been considered, initialed and is attached hereto.

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5, 6, 25, 27 and 32 are rejected under 35 U.S.C. 103 as obvious over Schultz et al., US PG Pub No. 2008/0176263A1 in view of Zhou et al., Gold Nanoparticles for In Vitro Diagnostics, Chem. Rev., 115(9), (2015), p. 10575-10636.
Schultz et al. teach a multiplexed lateral flow immunoassay strip comprising at least two antibody pairs specific for different target analytes (see for example, Figure 4A of Schultz showing use of at least two pairs one to target 1 one to target 2, see also paras [0088] and [0089]), the antibodies of each antibody pair comprising a detection antibody and a capture antibody each specific for different epitopes on the same target analyte (Figure 4A and e.g., para [0169]). Schultz does teach their device applicable for the detection of different types of target molecules, including those associated with viruses (the references specifically identifies applying the devices/methods of Schultz for the detection of analytes associated with virus), thereby addressing viral target analytes (see paras [0052], [0053], [0054], [0145]).  See the strip of Schultz comprising a porous matrix that enables capillary flow, a sample pad upstream for absorption of sample, conjugation pad comprising at least two or more different detection antibody labeled with different detectable labels, each specific for a different target, and having a different spectral emission, a single test area downstream from the conjugation pad with a single 
As indicated above, Schultz is considered to address the limitation regarding monoclonal capture antibody because the disclosure does specifically teach the binding agents can be a monoclonal capture antibody, specifically the reference clearly indicates antibody binding reagents can be monoclonal or polyclonal (see at para [0087], regarding the test strip embodiment’s, binding agents are monoclonal or polyclonal), and therefore it is understood from Schultz that the capture antibodies are not limited to only those as set forth in the in the examples. 
However in the interest of compact prosecution, although Schultz’s disclosure does teach antibody can be monoclonal or polyclonal, because it is acknowledged that the reference provides no actual reduction to practice/working examples wherein the capture antibody and the prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed, based only on the disclosure of Schultz, to have provided capture antibody that is monoclonal antibody instead of polyclonal antibody because the disclosure of Schultz does specifically teach the solid support coupled antibody can be monoclonal. In particular, one would have been motivated to have relied on monoclonal antibody as capture antibody because the reference specifically discloses binding agent can be either of monoclonal or polyclonal. Furthermore, it would have been obvious to have detected (targeted) viral target analyte (analyte that is a virus) because Schultz specifically disclose their invention as intended for the detection of this type of analyte. Considering Schultz specifically disclose monoclonal antibody can be the immobilized capture reagent and Schultz does disclose target analyte can be viral antigen/target, and therefore it is understood from the disclosure of Schultz that their devices/assay encompass these features, the ordinarily skilled artisan would have a reasonable expectation of success.
Schultz et al. fails to specifically teach the device wherein each detectable label is a noble metal nanoparticle that has a different spectral emission than the labeled conjugated to any other detection antibody, and further wherein the detectable label provides a direct spectral signal which does not require an enzymatic conversion for detection (see as amended).
Zhou et al. teach gold nanoparticles (namely Au nanoclusters, see page 16, sections 3, describing two AuNP-based fluorescent assays, one using Au nanoclusters another using distance dependent nanoparticle surface energy transfer). At page 16, section 3.1 Zhou teach gold nanoparticles that are Au nanoclusters, describing this type of gold nanoparticle label as a new type of fluorescent nanomaterial, offering unique optical features that are dramatically emission of AuNCs can be modulated depending on size and composition, that this feature is similar to that of quantum dots (the size dependent emission), however Zhou teach that these AuNCs are different from QDs because they are not made from toxic heavy metals. Zhou teach their biocompatibility, strong photoluminescence, ultrasmall size and photostability make them ideal replacements for QDs and organic dyes. See also page 18, para 2, Zhou et al. supports that it is known that these AuNCs are usable for protein detection, that recognition elements (e.g., an antibody) are able to be functionalized to the surface for protein detection.
It would have been prima facie obvious to one having ordinary skill in the art at the time that the claimed invention was effectively filed to have modified the labels as taught by Schultz et al. such to instead employ different sized gold nanoparticles (the Au nanoclusters, thereby addressing noble metal nanoparticles as claimed) as an obvious matter of a simple substitution of one known detection label for another, one further motivated to modify because the AuNC specific properties (as taught by Zhou) are known in the art for making AuNC labels suitable replacements for other fluorescent labels such as dyes and quantum dots as used in Schultz (see Zhou). In particular, the prior art contained the base product (the lateral flow test strip) as taught by Schultz, the product which differs from the claimed invention only in terms of the specific label (see Schultz teaching labels such as quantum dots, dyed nanoparticles, etc.). Both of the gold nanoparticles of Zhou and the nanoparticles/labels of Schultz were recognized in the art for the same purpose (namely analyte detection/immunoassay), and further the prior art recognized AuNC (a type of gold nanoparticle label) as a favored replacement for particles such as those 
The ordinarily skilled artisan would have had a reasonable expectation of success because the particles of Zhou were recognized as ideal replacements for the labels as in Schultz, further one would expect success because Zhou teach their particles can be functionalized with recognition elements (such as antibodies as in Zhou), and further one would expect success because it was known (based on Zhou) that the AuNCs can have different spectral emissions based on their size and compositions (so would maintain their ability to be distinguished).
The combination of the cited art as detailed above establishes it would have been obvious to have used the labels of Zhou (the AuNC) in place of the labels of Schultz. The modification thereby further address a detectable label (the AuNC) that provides a “direct spectral signal which does not require enzymatic conversion for detection. 
	Regarding claims 2 and 6, Schultz teaches nitrocellulose (para [0153]).
	Regarding claim 3, see the combination of Schultz and Zhou as set forth in detail above, the AuNCs of Zhou address the claimed species gold nanoparticles. 
	Regarding claims 5 and 11, see as cited above, Schultz teach detecting target present in a biological sample (see also para [0144], [0148], claim 11).
	Regarding claim 25, see further Schultz does teach providing sample in a container (para [0146]). As such, although Schultz does not use the terminology of a “kit”, Schultz and the cited art addresses the claim by teaching all constituent components of the kit as claimed. 

Regarding claim 32, although the example (see such as Figure 4A) of Schultz demonstrate detection of two target analytes using two pairs of antibodies, see also Schultz et al. at paras [0040], [0050], [0056], [0086] and [0087] (two or more indicated specifically at para [0087], Schultz teach the ability to apply their device for the detection of multiple target molecules. Therefore the combination of the cited art further encompasses embodiments addressing the present claim.

Claims 13-15, 17, 18, 26, 28, 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. in view of Zhou et al. and Anderberg et al., WO2014/070935A1 (cited previously).
The teachings of Schultz et al. are as discussed in detail above with respect to independent claim 1, which recites the structure of a conjugation pad, downstream from the sample pad, comprising two or more different detection antibodies, each for a different target analyte, each conjugated to a different detectable label (having different spectral emission, see step c) of claim 1). 
Schultz et al. teach a device substantially as claimed (see as cited previously above, at claim 1); however, Schultz fails to teach detectable labels that are noble metal particles, and further wherein the detectable label provides a direct spectral signal which does not require an enzymatic conversion for detection (as indicated previously above) and also fails to teach the device without the conjugate pad (i.e., teach liquid sample comprising two or more detection antibodies as claimed, as in claim 13). Schultz et al. also fails to use the claim terminology “kit”, as recited at the preamble. 

Anderberg et al. teach a lateral flow multiplexed assay strip comprising a porous matrix, a sample pad at the upstream end of the matrix for absorption of liquid sample upon contact of said sample, a “capture region”, para [00113], containing at least two different test locations, “test locations” referencing positions of the different immobilized capture reagent, each comprising different immobilized capture antibodies, wherein each capture antibody is specific for a different target analyte (see abstract and para [0006] lateral flow device, [0040] multiple analytes, [0055]-[0056], [0061], [00181]). Anderberg teach two embodiments, see at e.g., paras [0058]-[0060], conjugate element comprising dried labeled reagent, reagent such as antibody, 
Accordingly, Anderberg teaches that both means of adding the labeled reagent are suitable with respect to such assay test strip devices, i.e. that one can either include the labeled reagent pre-dried on the device, or alternatively that one can provide the reagent and pre-mix the labeled reagent with the liquid sample and then apply this mixture to the device.
Anderberg also teach that lateral flow devices can be provided as kits together with other components like a liquid container for containing necessary reagents for using the test device (see, e.g., [0002], [0009]-[0010], [0078], [00100], [00107], [00222], Anderberg teach the device (the lateral flow test device) comprises a liquid container.
In addition, the courts have held that the selection of any order of mixing ingredients is prima facie obvious. See MPEP 2144.04.
It would have been obvious to have modified the device of Schultz in order to omit the dried conjugate (such to provide the reagent (detection antibodies) mixed with the sample and to have provided the detection reagent separately, intended to be added to the sample pad for receiving sample mixed with two or more different detection antibodies), as an obvious matter of a simple substitution of the procedure to accommodate one known technique for introducing labeled reagent for another (see the prior art recognized the base device of Schultz, and further it was known to introduce labeled reagent either by providing as dried reagent directly on the device, or premixing with sample, i.e. to provide such devices with or without a conjugate pad, without the pad intended for receiving sample containing detection reagent). 

Further, it would have been prima facie obvious to have modified the test strip device of Schultz et al. in order to employ the gold nanoparticle labels (AuNCs of Zhou) for the labels as taught by Schultz for the reasons as discussed in detail previously above (see above analyses as the same reasoning also applies presently, thereby also addressing wherein the detectable label provides a direct spectral signal which does not require an enzymatic conversion for detection).
Although Schultz and the cited prior art fails to recite the terminology “kit” as presently recited in the amended claim (see at the preamble), it is noted that the terminology “kit” is not found to further limit the scope of the claims beyond requiring the lateral flow multiplexed assay strip and the two or more monoclonal antibody specific pairs for each target, as it is does not clearly invoke any additional ingredients or provide antecedent basis for terms appearing in the body of the claims (such as specific packaging or container elements, for example. See MPEP 2111.02. Consequently, when the claims are given their broadest reasonable interpretation, the teaching of Schultz and the cited art address the claims (for the reasons as indicated above, it would have been obvious to have provided the test strip with separate detection reagent, i.e. the antibody pairs).
Nonetheless, see also Anderberg does teach providing lateral devices as kits comprising components like a liquid container for containing necessary reagents for using the test device (cited previously and above). 

Regarding claims 14 and 18, see Schultz teach nitrocellulose (para [0153]).
Regarding claim 15, see the combination of Schultz and Zhou as set forth in detail above, the AuNCs of Zhou address the claimed species gold nanoparticles. 
Regarding claim 17, see as cited above, Schultz teach detecting target present in a biological sample (see also para [0144], [0148], claim 11, a liquid bodily fluid sample).
Regarding claim 26, see further Schultz does teach providing sample in a container (para [0146]). See also the terminology “kit” discussed previously above with the analysis of the independent claim. As such, although Schultz does not use the terminology of a “kit”, when this terminology is given its broadest reasonable interpretation, Schultz and the cited prior art reads on the claim as the reference teaches all the constituent components of the claimed kit. Furthermore, as indicated above, Anderberg teach that lateral flow devices can be provided as kits together with other components like a liquid container for containing necessary reagents for using the test device (see, e.g., [0002], [0009]-[0010], [0078], [00100], [00107], [00222], Anderberg teach the device (the lateral flow test device) comprises a liquid container. Accordingly, it would have been further obvious to provide the device of Schultz as part of a kit for the purpose of commercial sale and/or for convenience to the end user, by having together all necessary ingredients for using the device in an assay.

Regarding claim 29, see Schultz does teach the device as a dipstick device (e.g., Schultz at claim 8 and also paras [0088], [0090]).
Regarding claim 34, see as indicated previously above, although the example (see such as Figure 4A) of Schultz demonstrate detection of two target analytes using two pairs of antibodies, see also Schultz et al. at paras [0040], [0050], [0056], [0086] and [0087] (two or more indicated specifically at para [0087]), Schultz teach their device for the detection of multiple target molecules. Therefore the combination of the cited art further teaches embodiments addressing the present claims.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. in view Zhou et al., as applied to claim 1 above, and further in view of Meyers WO2014/080212A2 (cited previously, see on IDS as Davies).
Schultz et al. and Zhou et al. is as cited previously above, teaching a multiplexed detection device comprising a single test area, the device using multiple different labels with different spectral emissions (different AuNCs). 
However, the references fail to specifically teach an assay system comprising a colorimetric sensor (claim 7) or wherein the colorimetric sensor is a mobile phone comprising an RGB color analysis application installed thereon (claim 9).
Myers et al. teach measuring the response of test strips comprising colloidal or fluorescent probes using a generic reader device which obviates the need for expensive and dedicated equipment (general purpose handheld device, such as mobile phone), see page 17, 
It would have been obvious to have modified the device to include the device as a part of a system further comprising a mobile phone reader capable of RGB value detection, as taught by Myers, in order to provide a simple, easily to use reader for the device such that target can be quantified (not merely detecting presence), without the need for expensive dedicated equipment. One of ordinary skill would have a reasonable expectation of success since Myers teach such a mobile sensor specifically for assay strip detection (for reading devices which are lateral flow strip devices, which describes the strip device of Schultz). Furthermore, one skilled in the art would have had a reasonable expectation of success because the sensor of Myers is capable of sensing RGB (color) values and Schultz teach that their strip may use colored particles, such as red and blue particles, for detection.
Regarding claim 7, see above the combination of the cited art is teaching a colorimetric sensor with the multiplex strip device.
Regarding claim 8, “wherein colorimetric sensor detects red-green-blue (RGB) values”, see as cited above the sensor of the cited prior art does detect RGB values as claimed (see Myers).
.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. in view of Zhou et al., and Anderberg et al., as applied to claim 13 above, and further in view of Myers et al.
Schultz in view of Zhou et al. and Anderberg et al. teach a system substantially as claimed (see cited previously above).
However, the cited prior art fails to teach the system comprising the device and a colorimetric sensor (claim 19); fails to specifically teach a sensor that detects RGB values (claim 20); and fails to teach the sensor is a mobile phone comprising an RGB color analysis application installed thereon (claim 21). 
However, when taken together with the teachings of Myers et al. as discussed detail above (see above for detailed analysis of Myers), it would have been obvious to have modified the device to include the device as a part of a system further comprising a mobile phone reader capable of RGB value detection, as taught by Myers, in order to provide a simple, easily to use reader for the device such that target can be quantified (not merely detecting presence), without the need for expensive dedicated equipment. One of ordinary skill would have a reasonable expectation of success since Myers teach such a mobile sensor specifically for assay strip detection (for reading devices which are lateral flow strip devices, which describes the strip device of Schultz). Furthermore, one skilled in the art would have had a reasonable expectation of success because the sensor of Myers is capable of sensing RGB (color) values and Schultz teach that their strip may use colored particles, such as red and blue particles, for detection.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. in view of Zhou et al., as applied to claim 1 above, and further in view of Gatti, US Patent No. 5,731,162 (cited previously).
Schultz et al. and Zhou et al. teach a multiplexed assay strip substantially as claimed (see as discussed in detail previously above).
However, the cited reference fails to teach wherein the positive control comprises an antibody specific for the Fc portion of an antibody.
Gatti teach built-in-control in which an anti-Fc antibody has been immobilized, which is capable of binding the Fc fragment of all tracers (col. 3, lines 45-48).
It would have been obvious to have modified the lateral flow strip of Schultz comprising positive control, in order to implement a positive control that is immobilized anti-Fc antibody, as this would be expected to bind any antibody bound label and would indicate proper function of the device; the modification is an obvious matter of using a known technique to improve a similar device, considering the prior art contained the base lateral flow immunoassay comprising positive control (Anderberg), and further contained the known technique of applying immobilized anti-Fc antibody to bind tracer (labeled) antibody (Gatti). One of ordinary skill would have recognized that by applying the known technique of Gatti, one would obtain a predictable result, namely a device with a built in positive control, thereby resulting in an improved product.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. in view of Zhou et al. and Anderberg et al. as applied to claim 13 above, and further in view of Gatti.
Schultz et al., Zhou et al. and Anderberg et al. teach a multiplexed assay strip substantially as claimed (see as previously cited above). Anderberg does teach inclusion of a positive control [00133], [00163], [00194], [00198].
However, Schultz et al. and Anderberg et al. fail to teach wherein the positive control comprises an antibody specific for the Fc portion of an antibody.
Gatti teach built-in-control in which an anti-Fc antibody has been immobilized, which is capable of binding the Fc fragment of all tracers (col. 3, lines 45-48).
It would have been obvious to have modified the lateral flow strip of Schultz and Anderberg so as to include a positive control that is immobilized anti-Fc antibody, as this would be expected to bind any antibody bound label and would indicate proper function of the device; the modification is an obvious matter of using a known technique to improve a similar device, considering the prior art contained the base lateral flow immunoassay comprising positive control (Anderberg), and further contained the known technique of applying immobilized anti-Fc antibody to bind tracer (labeled) antibody (Gatti). One of ordinary skill would have recognized that by applying the known technique of Gatti, one would obtain a predictable result, namely a device with a built in positive control, thereby resulting in an improved product.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. in view of Zhou et al., as applied to claim 1 above, and further in view of Wu et al., US PG Pub No. .
Schultz et al. and the cited prior art teach a multiplex immunoassay device substantially as claimed (see as detailed previously above, addressing claims 1-3, 5, 6, 25, 27 and 32). However, the cited art fails to teach wherein at least one of the viral target analytes is dengue NS1 protein (claim 30). 
Wu et al. teach dengue virus is part of an expanding public health problem in tropical and subtropical parts of the world (para [0002], see further indicating 2.5 billion people at risk of infection worldwide), the reference teaching production of monoclonal antibodies to the virus for the detection of the virus in a sample (paras [0008]). In particular see at Table 1, the antibodies at table 1 were generated with DENV-2 (see para [0047], DENV-2 dengue virus serotype 2). See at Table 1, Wu teach antibodies produced specific for DENV-2, yet cross-reactive with all 4 serotype dengue virus antigen (e.g., antibody DB20-6 against NS1 antigen, shown to bind all serotype).
	It would have been further prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the device for the detection of dengue NS1 protein (using monoclonal antibodies as in Wu for detection of NS1, further addressing a viral target analyte, as recited at claim 1) in order to provide a product capable of detection of dengue virus, one of ordinary skill would have been motivated to detect this virus considering it is recognized as a public health problem in tropical and subtropical parts of the world, putting 2.5 billion people at risk of infection (Wu). The ordinarily skilled artisan would have a reasonable expectation of success given that monoclonal antibodies specific to NS1 were known to those skilled in the art at the time (Wu), and because Schultz teach their product as 
	See claims 2-3, 5, 6, 25, 27 and 32 are addressed as indicated previously above.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. in view of Zhou et al. and Anderberg et al., as applied to claim 13 above, and further in view of Wu et al., US PG Pub No. 2012/0014945A1; alternatively, claims 13-15, 17, 18, 26, 28, 29, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. in view of Zhou et al., Anderberg et al. and Wu et al.
Schultz et al. and the cited prior art teach a multiplex immunoassay device and reagent (kit) substantially as claimed (see as detailed above, addressing claims 13-15, 17, 18, 26, 28, 29 and 34). However, they cited art fails to teach wherein at least one of the viral target analytes is dengue NS1 protein (claim 33). 
Wu et al. teach dengue virus is part of an expanding public health problem in tropical and subtropical parts of the world (para [0002]), the reference teaching production of monoclonal antibodies to the virus for the detection of the virus in a sample (paras [0008]). In particular see at Table 1, the antibodies at table 1 were generated with DENV-2 (see para [0047], DENV-2 dengue virus serotype 2). See at Table 1, Wu teach antibodies produced specific for DENV-2, yet cross-reactive with all 4 serotype dengue virus antigen (e.g., antibody DB20-6 against NS1 antigen, shown to bind all serotype).
	It would have been further prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the device (and kit) for the detection of dengue NS1 protein (using monoclonal antibodies as in Wu for detection of NS1, 
See claims 14-15, 17, 18, 26, 28 and 29 are as addressed as indicated previously above.

Claims 31 and 35 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. in view of Zhou et al. and Anderberg et al., as applied to claim 13 above, and further in view of Huang et al., US PG Pub No. 2014/0170642A1, Wu et al., US PG Pub No. 2012/0014945A1 and Flamand et al., US Patent No. 6,870,032 B1; alternatively, claims 1-3, 5, 6, 25, 27, 30-32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. in view of Zhou et al., Anderberg et al., Huang et al., US PG Pub No. 2014/0170642A1 (IDS entered 05/12/20210, Wu et al., US PG Pub No. 2012/0014945A1 (IDS entered 05/12/2021) and Flamand et al., US Patent No. 6,870,032 B1.
Schultz et al. and the cited prior art teach a multiplex immunoassay device substantially as claimed (see as detailed previously above, addressing claims 1-3, 5, 6, 25, 27 and 32).
However, Schultz et al. fails to teach the viral analytes comprise dengue NS1 protein and yellow fever virus NS1 protein (claim 31).

In particular see at Table 1 of Wu, Wu et al. teach antibodies at table 1 were generated with DENV-2 (see para [0047], DENV-2 dengue virus serotype 2). See at Table 1, Wu teach antibodies produced specific for DENV-2, yet cross-reactive with all 4 serotype dengue virus antigen (e.g., antibody DB20-6 against NS1 antigen, shown to bind all serotype).
	See also, Flamand et al. is an example in the art teaching monoclonal antibodies against the NS1 protein of the Yellow Fever virus (i.e., binding reagent known specific for yellow fever NS1, see e.g. end of col. 15 to top of col. 16,   
	It would have been further prima facie obvious to one having ordinary skill in the art to have modified Schultz et al. in view of the cited art in order to target NS1 specific to each of dengue and yellow fever (thereby addressing claim 31) in order to allow rapid detection/evaluation of a sample for both of these infections. 
Flaviviridae family analytes, thereby also addressing new claim 35) are well known to those skilled in the art at the time.

See claims 2, 3, 5, 6, 25, 27, 30 and 32 are addressed as indicated previously above.

New Grounds of Rejection
Although the independent claims are addressed as indicated previously and above (maintained grounds of rejection), see also the claims are included in the following new grounds of rejection; Yen et al., cited in response to the new search/consideration in light of newly recited claim limitations (for example, see claim 36, the nanoparticles limited to silver nanoparticles). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 13-21 and 27-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yen et al., Multicolored silver nanoparticles for multiplexed disease diagnostics: distinguishing dengue, yellow fever, and Ebola viruses, Lab on a Chip, 15, (2015), p. 1638-1641 1 Feb. 2015, SEMANTIC SCHOLAR) (Yen et al. pdf publication provided with IDS entered 05/14/2018).
	Yen et al. teach a lateral flow multiplexed assay strip as claimed (claim 1), comprising two or more monoclonal antibody pairs for different viral target analytes (see for example Figure 2, for proteins indicate of each of Yellow fever, Ebola virus, Zaire strain, and Dengue virus, and page 1639, col. 1, para 2). Yen teach their strip comprising a porous matrix (nitrocellulose membrane, see also page 1639, col. 1, para 3) that enables capillary flow along the matrix, a sample pad upstream (SP), conjugation pad (CP) with detection monoclonal antibodies downstream of the detection pad, each detection antibody for a specific different viral target analyte, and conjugated to a noble metal nanoparticle (AgNPs, orange, red and green, see page 1639, col. 1, para 2) having a different emission than the other detection antibodies, the detection antibody capable of forming a complex with its specific analyte (the silver nanoparticles not requiring enzymatic conversion for detection, silver nanoparticles further addressing newly recited claim 36). Yen’s strip is shown as having a single test area comprising the capture monoclonal antibodies for each specific viral target, and also is shown with a control area downstream, and a wick pad further downstream of the control area (figure 2).
	Regarding claim 13, and the terminology “kit”, it is not found that the language “kit” further limits the scope of the claims in terms of any particular structure or structural component. The language “kit” does not clearly invoke any additional ingredients or provide antecedent basis for terms appearing in the body of the claim (such as specific packaging or container elements, for example). See MPEP 2111.02. Consequently, when the claims are given their broadest reasonable interpretation, the teachings of Yen are anticipatory even though Yen does not refer 
	Regarding claims 2 and 14, see as discussed in detail above, Yen teach nitrocellulose membrane materials.
	Regarding claims 3 and 15, see as discussed above, Yen is teaching silver nanoparticles. 
	Regarding claims 4 and 16, Yen teach a positive control comprising an antibody specific for the Fc portion of an antibody (see Yen teach anti-mouse immunoglobulin antibody to capture any mouse antibodies, page 1639, col. 2, paras 1 and 2)).
	Regarding claims 5 and 17, Yen is teaching a strip intended for target analyte that is present in a biological sample (viral target protein).
Regarding claim 6 and 18, Yen is teaching matrix comprising nitrocellulose (see cited previously above). 
Regarding claims 7-9 and 19-21, Yen is teaching a colorimetric sensor that detects RGB values, including mobile phone format (see e.g., page 1640, col. 1, Figure 3, and page 1641 conclusion)
Regarding claims 27 and 28, Yen is teaching their porous matrix as a strip (see citations above).
Regarding claim 29, the claim recites “wherein the assay strip is in a dipstick format and the sample pad is contacted with the liquid”. See the originally filed specification regarding format that is considered to be “in a dipstick format”, in particular Figure 2 of the original disclosure shows a test strip shaped consistent with the shape as shown in Yen. As a result, the test strip of Yen is considered to be “in a dipstick format” as presently claimed. The limitation of claim 29 further reciting “the sample pad is contacted with the liquid sample by dipping the 
Regarding claims 30, 31, 33 and 35 Yen is teaching at least one of the viral target analytes is dengue NS1 and yellow fever NS1, both analytes members of Filoviridae virus.
Regarding claims 32 and 34, see Yen is teaching comprising at least 3 antibody pairs (see as cited previously above). 
Regarding claim 36, Yen does teach the assay strip wherein the noble metal nanoparticles are silver nanoparticles. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. in view of Zhou et al., as applied to claim 1 above, and further in view of Miller et al., Addressing Barriers to the Development and Adoption of Rapid Diagnostic Tests in Global .
The combination of Schultz et al. and the cited prior art teaches a multiplex assay strip substantially as claimed (see as detailed above, the combination of the art teaching label that is gold nanoparticles); the combination fails to teach the device comprising silver nanoparticles (claims 3 and 36).
Miller et al. demonstrates at page 14, Figure 3 caption and Figure, the use of a noble metal nanoparticle label for multiplexed test strip assay, see Miller demonstrates the use of different colored silver nanoparticles (AgNP) conjugated to target specific antibodies for the purpose of multiplex detection of different viral target proteins in a lateral flow immunoassay (captured at immobilized capture antibodies in distinct regions of the test strip as shown).
It would have been further prima facie obvious to have substituted the gold nanoparticles as taught by the combination of the cited art detailed above, for the silver nanoparticles as shown in Miller as a simple substitution of known equivalents known for the same purpose (MPEP 2144.06). In particular, both gold and silver nanoparticles were recognized in the art as known labels for differential color, multiplex detection (see as cited above). Based on the cited art, considering Miller shows that AgNP are useful for differential diagnosis of different target analytes, such as viral protein analytes indicative of infection, one having ordinary skill would have a reasonable expectation of success using AgNP in place of the AuNC (both would be expected to achieve the same result, namely produce different color for distinguishing one test line from another). 

Claims 25 and 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. in view of Anderberg et al.
Yen teaches a multiplex strip substantially as claimed (see as detailed above); however, Yen fails to specifically teach a kit product comprising the multiplex strip of claim 1 and a container for holding a sample (claim 25). 
Anderberg is as cited in detail previously above also teach that lateral flow devices can be provided as kits together with other components like a liquid container for containing necessary reagents for using the test device (see, e.g., [0002], [0009]-[0010], [0078], [00100], [00107], [00222], Anderberg teach the device (the lateral flow test device) comprises a liquid container.
It would have been prima facie to one having ordinary skill in the art to have provided the multiplex test strip with a container as a kit, as in Anderberg, one motivated to do so in order to provide containment for necessary liquids (e.g., sample). One having ordinary skill would have a reasonable expectation of success doing so because the strip as taught by Yen is intended for liquid samples, and because the samples are liquid, the ordinarily skilled artisan would appreciate the need to contain the sample. Further one would expect success given it was known in the art to provide such multiplex test strip devices (see Anderberg) with a liquid container. 

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive for the following reasons.
	Regarding the rejection of claims under 35 U.S.C. 103, Applicant argues that it would not have been obvious to have modified Schultz et al. in view of Zhou et al. (remarks page 8). Following a summary of the limitations recited at the independent claim 1 (remarks page 9), 
	However, the argument that Schultz’s disclosure is large is not persuasive that Schultz does not teach a multiplexed test strip device substantially as claimed, for analyte including virus. The primary cited reference need not specifically provide working examples of all their encompassed embodiments, in order to be considered prior art. See as cited above, particularly at the figures, Schultz does fairly disclose multiplex test strip device, substantially similar to that which is presently claimed (see above cited paragraphs, and further the figures, the structural components of Schultz are consistent with those recited at the present claims). 
Regarding remarks at page 11, that it would not have been obvious from the disclosure of Schultz to have arrived at monoclonal antibody as the capture antibody, these arguments are further not persuasive because, based on the disclosure of Schultz, it is maintained that it would have been obvious to have arrived at the claimed antibodies. Schultz does specifically teach that the binding agents of their invention can be either of monoclonal or polyclonal antibodies in order for the target to be detected (e.g., para [0087], and also specifically para [0112] “antibodies that are coupled (e.g., covalently) to the solid support can be monoclonal”). Schultz specifically prima facie obvious to one having ordinary skill to have provided capture antibody that is monoclonal antibody instead of polyclonal antibody because the disclosure of Schultz does specifically teach the solid support coupled antibody can be monoclonal. In particular, one would have been motivated to have relied on monoclonal antibody as capture antibody because the reference specifically discloses binding agent can be either of monoclonal or polyclonal, as such, selection of either of these particular species of antibody appear to be an obvious matter of selection. 
Regarding the modification to use different sized gold nanoparticles as in Zhou for the dye doped nanoparticles of Schultz, Applicant argues Zhou does not specifically teach gold nanoparticles used in multiplexed lateral flow immunoassay. Applicant asserts rather, that Zhou notes that most IVD platforms are not amendable to multiplex detection of analytes. Applicant therefore argues that Zhou’s teaching is in direct contradiction with the substitution of the noble metal nanoparticles for Schultz’s dye-doped nanoparticles a simple substitution.
However, this argument is not persuasive, Zhou’s teaching that “most IVD platforms are not amendable to multiplex detection of analytes” is not tantamount to a teaching away from the use of test strip devices for multiplex detection or to a teaching away from the use of gold nanoparticles for such test strip in vitro diagnostic platforms. Rather, test strip immunoassay devices are well known and applied in the art for multiplex detection of analytes, see as evidence supportive of this position each of, LaBorde et al., US PG Pub No. 2014/0205503A1, Bisgrove et 
Regarding Schultz, Applicant further argues Schultz’s method comprising chromogenic labels requires enzymes to convert the soluble substrates into chromogenic products to be detected (referring to Exhibit A and Zhou). Applicant argues because chromogenic detection methods require enzymatic conversion of the substrate it relies on indirect detection, whereas the present invention requires that the nanoparticle itself be detected. Applicant further argues the modification would not have been obvious because Zhou teaches that direct detection of proteins using antibody-modified gold nanoparticles is unrealistic because of interparticle spacing, citing Zhou at page 14-15. 
However, these arguments are further not persuasive because Schultz is not relied upon independently as anticipating the claimed invention (see as discussed above, rather it would have been obvious to have modified as indicated above), and further this argument citing Zhou is not persuasive because this particular passage cited in arguments has to do with the use of AuNP-based plasmonic immunoassays. Further, in referring to the rest of that particular citation (at page 15), Zhou references a solution to the above indicated challenge specific to plasmonic immunoassays, namely indicates the use of 60 nm AuNPs, with surfaces functionalized with short viral peptide epitope, to detect anti-viral epitope antibodies (as indicated, see this citation is particular to a specific type of assay). 
emission of AuNCs can be modulated depending on size and composition, that this feature is similar to that of quantum dots (the size dependent emission), however Zhou teach that these AuNCs are different from QDs because they are not made from toxic heavy metals. Zhou teach their biocompatibility, strong photoluminescence, ultrasmall size and photostability make them ideal replacements for QDs and organic dyes. See also page 18, para 2, Zhou et al. supports that it is known that these AuNCs are usable for protein detection, that recognition elements (e.g., an antibody) are able to be functionalized to the surface for protein detection.
For these reasons as discussed above, Applicant’s remarks at pages 13-14 regarding Zhou are also unpersuasive (Zhou does teach the use of gold nanoparticles as labels for detection purposes). Applicant further argues that Zhou indicates challenges associated with the use of gold nanoparticles (referring to page 51), however, arguably every assay method or label/reagent will be subject to some challenges, Zhou is not considered to discourage, disparage or dispute the use of gold nanoparticles, especially for lateral flow immunoassay or for multiplex detection, for these reasons the reference is not considered to be a teaching away from the modification as indicated. Rather, Zhou is a review of the many uses and applications of gold labels for in vitro diagnostics. 

Regarding dependent claims 4 and 7-9 (remarks pages 14-15), Applicant specifically refers to arguments discussed above (the arguments are not persuasive for the reasons as discussed in detail above).
Regarding the rejection of claims 13-15, 17, 18, 26, 28, 29 and 34, Applicant further argues, in addition to remarks as discussed above, further that Anderberg requires the test reagents at distinct test locations rather than a single test area. However, this argument is not persuasive, Anderberg does show a singular test area (see as shown inside a visible window region), and also this argument is not persuasive because Anderberg is not relied up on independently as anticipating the reference (see the structure as disclosed by Shultz in view of Zhou and Anderberg).
	Regarding remarks pages 16-17 and the alternative grounds of rejection set forth in the previous action, Applicant refers to argument specific to Schultz, Zhou and Anderberg as set forth in detail previously above. In response, see the response to said arguments as detailed above. 
	Regarding the additional citations of Wu, Huang and Flamand, Applicant argues the cited references do not teach multiplex lateral flow assay as claimed. However, these argument are not persuasive. For example, Wu does provide motivation as to why one having ordinary skill would want to modify the multiplex detection strip as taught by the prior art (namely, for the detection of dengue NS1 protein, using monoclonal antibodies as in Wu for detection of NS1, further addressing a viral target analyte, as recited at claim 1, in order to provide a product capable of 
	Further, see as discussed in detail above regarding Huang, the modification to detect the combination of viral proteins as indicated would have been an obvious matter of applying a known technique to a known product, arriving at the combination for dengue and yellow fever by selecting from a finite list of infectious disease (Huang teach a finite list, including dengue and yellow fever). The prior art contained the base device (see as taught by Schultz, who teach the product substantially as claimed, teaching the assay intended/applicable for detecting for example, viral target analyte). The base device as taught by Schultz and the combined cited art above differs from the claimed invention in that Schultz and the cited prior art fails to specifically teach multiplex detection of NS1 antigens of each of yellow fever and dengue virus as claimed. The prior art also previously contained the known technique of using capillary flow driven immunoassay product comprising immobilized antibody for a viral analyte indicative of infectious disease, specifically the prior art taught multiplex detection of such antigen for rapid infectious condition detection (Huang). 
As a result, it is maintained that one having ordinary skill would have recognized that modifying the product as taught by Schultz et al. and Zhou et al. to target the infectious diseases/infections as taught by Huang (to have modified the product with the technique of Huang) would have yielded the predictable multiplex detection of the diseases/infectious (i.e., would have predictable results and resulted in an improved device, allowing detection of two dangerous infections simultaneously in a rapid manner). Schultz does teach their product as specifically intended for detecting analytes such as viral associated analytes (NS1 is a viral target Flaviviridae family analytes, thereby also addressing new claim 35) are well known to those skilled in the art at the time. For these reasons, it is maintained that it would have been obvious to have modified to provide antibody to NS1 (anti-NS1 antibody specific to each target as indicated) because Huang teach binding reagent for each of these infectious disease is known to those of skill, and see Wu and Flamand, each teaching examples of such antibodies specific for the NS1 proteins. The modification to use the antibodies of Wu and Flamand would be an obvious matter of using known reagent(s) for their art recognized and intended purpose(s). 
For all of these reasons, Applicant’s arguments are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641